         EXHIBIT F:
Statements from Mr. Spence’s
Family Confirming his Release
 Plan, Rehabilitation & Good
       Moral Character
To The Honorable Judge Dever,

I write this letter concerning Demetrius Spence, who's an inmate of Fort Dix Correctional
facility in Fort Fix New Jersey. I have known Demetrius since he was eighteen years
old. He was a young man always trying to support his mother, he felt that it was his
obligation to be the man of the house, which included providing for her as well as his
sister. He has been incarcerated since February 2011, where he has verbalized
remorse for his actions, he has also demonstrated remorse by putting together a plan to
support himself and help others if he's able to, no longer violating being a productive
citizen. Since being convicted he's developed a relationship with God who's now his
head and he answers to. Prior to being Convicted he had no relationship with God in
which he now has and answers to. While being incarcerated he's obtained certificates in
OSHA rules and regulations, basic algebra, blueprint and reading. He has since
obtained his GED. He's also obtained education on drug abuse programs where he's
acquired knowledge on how dangerous drugs can be on individuals as well as their
families. Prior to being incarcerated he was not aware of the devastating events that
drugs played on individual's lives, now that he's been rehabilitated and have an
understanding, he's a better man ready to function in society and give back to the
communities and show others that you can earn a honest living and be happy. He will
forever be grateful if you decide to give him another chance with his life by paying it
forward. I beg and plead with you to give him a second chance at life. He apologizes for
any adverse effects that he had on the community and asks if you will open your heart
and mind to give him another chance at being a good law-abiding citizen. As a
Registered Nurse serving the geriatric population, I humbly ask that you will forgive him
and allow him to be released today.


Warmest Regards,

Shirley Spivey
Registered Nurse Unit Manager of Genesis Healthcare
January 14, 2021

Dear Honorable Judge Denver and others to whom this may concern,

My name is Cindy Gorn. I am a licensed massage therapist in the state of New York, with clinical experience
at one of the most renowned hospitals in the country, and with years of experience treating a variety of patients
with chronic concerns. I am also a former college professor. I feel I am a good judge of character, and also
have a deep concern for what is going on in Federal Prisons under the leadership of the Federal Bureau of
Prisons regarding health and healthcare.

In my spare time, I do advocacy work on a volunteer basis for people who are incarcerated. Mr. Spence has
become known to me during this time. In the time I have known Mr. Spence, he has shown that he has a great
deal of capacity to contribute to society. He is capable and trained to work, specifically in transit, and has a
track record of working while incarcerated. As you can see from his transcripts, he has used his time while
incarcerated to complete both academic and trade-related education and apprenticeships. He has earned his
GED, completed several college courses, completed courses in drug rehabilitation, anger management, and is
clearly working very hard towards self-improvement. He has a clean disciplinary record for the last five years.
He maintains good relationships with fellow inmates, and has been able to maintain relationships with his
fiance and his family despite and throughout his incarceration. This alone is a feat that many are not able to
maintain.

On a personal level, Mr. Spence has always treated me kindly and shown a great deal of respect for me,
himself, and others. He is an advocate for himself and others, and truly believes in contributing positively both
to his family and the world. He has shown remorse for his actions, and has shown that he has truly reformed
his ways. I understand this is controversial, but I feel we know more now in 2021 than we did in 2011, the
original date of Mr. Spence s indictment, about differential treatment of individuals based on race and based on
race and differential sentencing. I understand Mr. Spence faces longer time in prison due to prior violations,
but I also hope that your honor can see that giving this man, who has come so far and worked so hard, more
time in federal prisons will potentially amount to a death sentence for him, and hope you will reconsider home
confinement.

I wanted to add some notes based on my knowledge of Fort Dix, FCI, which is based on research as well as
the personal accounts from over 30 inmates. I have b now read the BOP s general responses to man
compassionate release claims, in particular their claims that they are providing social distancing, medical care,
sanitation, and PPE to inmates. I am very sorry to say that this is simply not the case. As several media
outlets have described, individuals at Fort Dix are constantly exposed to one another without any way to social
distance, sharing one toilet for over two dozen individuals, being housed together with both Covid-19 positive
and Covid-19 negative individuals, facing constant new transfers of individuals who have not been adequately
treated, and not receiving adequate medical care for symptoms. As we speak, the virus is raging across the
compound. There have been reports of reinfection**, and even local lawmakers have blown the whistle on this
facilit . Given Mr. Spence s health conditions, I fear greatl for his safet .

I thank you deeply for your time and consideration, and hope ou will consider saving this man s life, so that he
can come home to his family and contribute to society.

Sincerely,
Cindy Gorn
